Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                            Nos. 04-18-00802-CR & 04-18-00803-CR

                                      Kenton Lance LIGHT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court Nos. 6330 & 6328
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice

        On August 19, 2019, Appellant Kenton Lance Light filed a pro se Motion to Dismiss
Counsel and Invoke Right to Self-Representation. A defendant does not have a right under either
the United States Constitution or the Texas Constitution to represent himself in a direct appeal
from a criminal conviction. Martinez v. California, 528 U.S. 152, 154-64 (2000); Cormier v.
State, 85 S.W.3d 496, 498 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d); Hadnot v. State, 14
S.W.3d 348, 350 (Tex. App.—Houston [14th Dist.] 2000, no pet.); Cain v. State, 976 S.W.2d
228, 235 (Tex. App.—San Antonio 1998, no pet.); see also Phynes v. State, 828 S.W.2d 1, 2
(Tex. Crim. App. 1992) (no guaranteed right to appeal criminal conviction under Texas
Constitution). Whether to allow an appellant to proceed pro se in a criminal appeal is left to the
discretion of the court of appeals. Martinez, 528 US. at 163; Hadnot, 13 S.W.3d at 350.

        At the time Light filed his notice of appeal in October 2018, he asked the trial court to
appoint appellate counsel. His appointed counsel timely filed the appellant’s brief on July 8,
2019. The brief raises proper points of error and is supported by argument and citation to
authority. Light voiced no dissatisfaction with counsel until after the brief was filed. Further, the
State filed its appellee’s brief on August 7, 2019. Under these circumstances, the government’s
interest in the fair and efficient administration of justice outweighs Light’s interest in self-
representation. See Martinez, 528 U.S. at 163. Therefore, we DENY the motion.
It is so ORDERED on August 27, 2019.

                                       PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court